including Mata's statement that he did not want a mistrial, (2) considered
                   several alternatives to a mistrial and chose the one that was least harmful
                   to Mata's rights, and (3) acted deliberately instead of abruptly in deciding
                   not to declare a mistrial sua sponte.       See Glover ix Eighth Judicial Dist.
                   Court, 125 Nev. 691, 709-10, 220 P.3d 684, 697 (2009).
                               We conclude that the district court did not err in not applying
                   the marital privilege to prevent Mata's sister-in-law from testifying,
                   because the marital privilege only applies to spouses. NRS 49.295(1)(b).
                               Finally, we conclude that the district court did not err in
                   giving several jury instructions over Mata's objections because the
                   challenged instructions were appropriate and contained correct
                   statements of Nevada law. See Cortinas        V.   State, 124 Nev. 1013, 1019, 195
P.3d 315, 319 (2008) (holding that we review a district court's rulings on
                   jury instructions for an abuse of discretion, but review whether an
                   instruction is a correct statement of law de novo). Accordingly, wel
                               ORDER the judgment of conviction AFFIRMED.


                                                                                         ,   J.




                                                                                             J.
                                                      Gibbons


                                                                Pitleu 12,y
                                                                        7                    J.
                                                      Pickering
                                                                           J
                         'Mata's cumulative error argument fails because the district court
                   did not err. We have considered the parties' remaining arguments and
                   conclude that they are without merit.


SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    ceD
                  cc:   Hon. Valerie Adair, District Judge
                        Coyer Law Office
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    ce